FILED
                            NOT FOR PUBLICATION                              FEB 18 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



NA’DONTE B. LARRIMORE,                           No. 08-56103

              Petitioner - Appellant,            D.C. No. 2:06-cv-01125-CJC-PLA

  v.
                                                 MEMORANDUM *
L. E. SCRIBNER, Warden,

              Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                    Cormac J. Carney, District Judge, Presiding

                      Argued and Submitted February 5, 2010
                               Pasadena, California

Before: SCHROEDER, FISHER and N.R. SMITH, Circuit Judges.

       Na’Donte Larrimore, a California state prisoner, appeals the district court’s

denial of his 28 U.S.C. § 2254 habeas petition. Larrimore argues he was denied his

Sixth Amendment right to confront a witness, Nancy Cornista, when the state trial

court allowed the continued reading of Cornista’s preliminary hearing testimony



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
even after the court learned that she had contacted the prosecutor’s office and had

become potentially available. There is no dispute concerning the trial court’s

earlier ruling the witness was then unavailable.

      Larrimore’s claim that he did not have an adequate opportunity to cross-

examine Cornista at the preliminary hearing is procedurally barred. See Coleman

v. Thompson, 501 U.S. 722, 750 (1991). By stating only that he “object[ed] for the

record,” Larrimore failed to raise a timely and specific objection as required by

California law. See People v. Waidla, 22 Cal. 4th 690, 726 n.8 (2000). As to

Larrimore’s contention that the trial court should have further explored Cornista’s

potential future availability, we hold that the state court of appeal was not

unreasonable in concluding that the witness remained unavailable to provide

testimony. See 28 U.S.C. § 2254(d)(1).

      AFFIRMED.




                                           2